Martin, J.,
delivered the opinion of the court.
This is a petitory action, in which the recovery of twelve lots of ground in the possession of the defendant is sought, under an adjudication for taxes in arrear. The general issue was pleaded, and there was judgment for the defendant; the plaintiff appealed, after an unsuccessful effort to obtain a new trial.
The record shows that the plaintiff introduced in evidence the assessment- roll, in which the defaulting taxable was. charged with the tax, and the list of non resident owners, containing his name; finally the deed of sale of the treasurer of the state: publication was proved, &c.
Preston, for plaintiff and appellant.
McCaléb and Gray, for defendant and appellee-
The defence set up below was that the plaintiff had purchased the lots in the possession of the defendant. not
In this court the counsel of the plaintiff has relied on following points. the
I. That the defendant admitted at the trial that defaulting taxable had a legal title to the premises. the
II. That this was proved by the testimony of the witnesses of the parties.
III. That parol evidence having been given without any objection, written evidence was unnecessary.
The case presents no question of law, and the only question is whether such admission was made, and such evidence given. A close examinat on of the record has led us to the conclusion that the first judge did not err in considering that there was no admission nor evidence of the defaulter’s title to the lots possessed by the defendants.
iff is, therefore, ordered, adjudged, and decreed, that the judgement of the District Court be avoided, reversed, and annulled; and that there be judgment in favor of the appellant, as in a case of non-suit; the said appellant paying the cost in this court.